        Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 1 of 14




 1 Stephen J. Akerley (SBN 160757)
     sjakerley@mintz.com
 2   Adrian Kwan (SBN 300032)
     akwan@mintz.com
 3   MINTZ LEVIN COHN FERRIS GLOVSKY
      AND POPEO, P.C.
 4   44 Montgomery Street, 36th Floor
     San Francisco, CA 94104
 5   Tel: (415) 432-6000
     Fax: (415) 432-6001
 6
     Attorneys for Plaintiff Chad Robert Kester
 7
 8    Xavier Becerra
      Attorney General of California
 9    DAMON MCCLAIN
      Supervising Deputy Attorney General
10    PREETI K. BAJWA
      Deputy Attorney General
11
      State Bar No. 232484
12      1515 Clay St., 20th Floor
        Oakland, CA 94612
13      Telephone: (510) 879-0980
        Fax: (510) 622-2270
14      E-mail: Preeti.Bajwa@doj.ca.gov
15
16 Attorneys Defendants Diaz, Allison, and Foss
17
                                UNITED STATES DISTRICT COURT
18
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
20
     CHAD KESTER,                                     Case No. 19-cv-4205-JST
21
                           Plaintiff,                 JOINT CASE MANAGEMENT
22                                                    CONFERENCE REPORT PURSUANT
         vs.                                          TO FED. R. CIV. P. 26(f) AND CIVIL
23
                                                      L.R. 16-9
24 RALPH DIAZ, et al.;
                                                     Hearing Date: January 28, 2020
25                         Defendants.               Time: 2:00 p.m.
26                                                   Place: Courtroom 6, 2nd Floor
                                                     Assigned Judge: The Honorable Jon S. Tigar
27
28

                                                                           Case No. 19-cv-4205-JST
                                                  JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 2 of 14




 1          In accordance with Fed. R. Civ. P. 26(f), Civil L.R. 16-9 and the Standing Order for All

 2 Judges of the Northern District of California on the Contents of Joint Case Management Statements,
 3 Plaintiff Chad Robert Kester (“Plaintiff”) and Defendants Ralph Diaz, Kathleen Allison, and
 4 Tammy Foss (“Defendants”), collectively (the “Parties”), by and through their respective counsel,
 5 have met and conferred and hereby submit the following Joint Case Management Statement (the
 6 “Joint Statement”).
 7 1.       JURISDICTION AND SERVICE

 8          Plaintiff brings this action seeking declaratory judgment and injunctive relief pursuant to 42

 9 U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Accordingly, this
10 Court has jurisdiction to hear this case pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). Venue is
11 proper in the Northern District of California pursuant to 28 U.S.C. § 1391(b) because a substantial
12 part of the events or omissions giving rise to Plaintiff’s claim occurred in this district.
13          Defendants have not yet been served. See Dkt. No. 21. Plaintiff’s counsel was appointed

14 by the Court on November 25, 2019, and Plaintiff expects to file an amended complaint by February
15 3, 2020. Plaintiff expects to dismiss Defendant Tammatha Foss, the former warden of Salinas
16 Valley State Prison where Mr. Kester was previously incarcerated, and Defendant Kathleen Alisson,
17 former Undersecretary of Operations for the California Department of Corrections and
18 Rehabilitation (“CDCR”). Plaintiff also expects to add Craig Koenig who is the warden of
19 Correctional Training Facility (“CTF”) where Mr. Kester is currently incarcerated, Guillermo Viera
20 Rosa, the current Undersecretary of Operations for the CDCR, and Connie Gipson, the Director of
21 the Division of Adult Institutions for the CDCR, as defendants.
22 2.       FACTS

23          A.      Plaintiff’s Position
24          Plaintiff Chad Robert Kester is an inmate at Correctional Training Facility (“CTF”) located

25 in Soledad, California. Mr. Kester is a Level II inmate and currently resides in a Sensitive Needs
26 Yard (“SNY”) due to his status as, inter alia, a sex offender, gang drop-out and informant. Mr.
27 Kester is also being treated for mental illness and suffers from a physical disability as a result of
28

                                                      -1-                   Case No. 19-cv-4205-JST
                                                   JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 3 of 14




 1 injuries he sustained during an assault while he was incarcerated at Salinas Valley State Prison
 2 (“SVSP”).
 3          Since 2017, the California Department of Corrections and Rehabilitation (“CDCR”) has

 4 been involuntarily merging inmate populations from General Population (“GP”) with those from
 5 SNY at Non-Designated Programming Facilities (“NDPFs”). To date, all but two Level II SNY
 6 have been converted to NDPF with the exception of Correctional Training Facility, where Mr.
 7 Kester is currently housed, and California Substance Abuse Treatment Facility and State Prison,
 8 Corcoran. Mr. Kester has been endorsed for transfer to a NDPF. Even if Mr. Kester is not
 9 transferred, the facility where Mr. Kester is currently housed will be converted into a NDPF
10 sometime in 2020. CDCR efforts at integrating SNY and GP inmates have resulted in documented
11 violent incidents between SNY and GP inmates.
12          Plaintiff believes the primary factual issues in dispute are whether Mr. Kester’s placement

13 in a NDPF will pose a substantial risk of serious harm to his health or safety, and whether Defendants
14 have knowledge of or are otherwise aware of risks to the health and safety of inmates resulting from
15 the integration of SNY and GP inmate populations.
16          B.      Defendants’ Position

17         Over time, Sensitive Needs Yards (SNYs), like the facility where Plaintiff is currently

18 housed, have become more and more violent, and afforded inmates fewer programming
19 opportunities. In response to these and other negative developments within the SNYs, the
20 California Department of Corrections and Rehabilitation (CDCR), after extensive consideration of
21 input from numerous stakeholders, developed the Non-Designated Programming Facility (NDPF)
22 model as an alternative that would incentivize inmates to program in a positive manner and to
23 eschew prison politics, gang activity, and the violence often associated with gangs and prison
24 politics. CDCR’s NDPF policy is in line with CDCR’s other behavior-based rehabilitative efforts
25 designed and implemented in recent years to prepare individuals for greater personal success and
26 integration in society upon their release from prison.
27         The NDPF program is designed to create a safer environment where inmates can engage in

28 more programming with other inmates who are equally interested in positive programming and

                                                     -2-                   Case No. 19-cv-4205-JST
                                                  JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 4 of 14




 1 rehabilitation. The program is also designed to keep out inmates who choose to engage in
 2 destructive cycles of violence motivated by gangs and prison politics. To date, CDCR has
 3 converted all but two of the Level II SNYs, like the facility where Plaintiff is currently housed, to
 4 NDPFs.
 5          The facts and evidence in this case will demonstrate that Plaintiff was only housed on a SNY

 6 because he requested SNY placement when he was committed to CDCR’s custody. And the only
 7 stated basis for Plaintiff’s request was his conviction offense. A review of Plaintiff’s case factors
 8 indicates that he should be able to safely program in a NDPF. In fact, numerous inmates with case
 9 factors similar to Plaintiff’s case factors are already successfully programming in NDPFs. And if a
10 specific threat to Plaintiff’s safety in a particular NDPF were ever identified, CDCR officials would
11 promptly remove Plaintiff from that situation.
12 3.       LEGAL ISSUES

13          a.      Plaintiff’s Statement

14          Plaintiff seeks injunctive relief precluding Defendants from placing him in a NDPF. As

15 such, this action presents the following legal issues for the Court’s determination, inter alia:
16              The legal standard applicable to Plaintiff’s claims for failure to protect under the Eighth

17               Amendment.

18              The legal standard applicable to Plaintiff’s declaratory judgment claim.

19              Whether Plaintiff is entitled, as a matter of applicable law, to the various forms of relief

20               requested in his Complaint.

21          b.      Defendants’ Statement

22          Defendants deny that Plaintiff is entitled to injunctive relief for the following reasons:

23          1. Under the Eighth Amendment, prison officials have a duty to protect prisoners from

24               violence at the hands of other prisoners, but a constitutional violation occurs only

25               where the deprivation alleged is, objectively, “sufficiently serious,” and the official has

26               acted with “deliberate indifference” to inmate health or safety. Farmer v. Brennan,

27               511 U.S. 825, 825–26 (1994).

28

                                                       -3-                   Case No. 19-cv-4205-JST
                                                    JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 5 of 14




 1             2. The implementation of the NDPFs, which was done only after careful consideration

 2                  and collaboration with internal and external stakeholders, does not constitute deliberate

 3                  indifference.

 4             3. In light of Plaintiff’s case factors, it would not constitute deliberate indifference to his

 5                  safety if officials were to place him in a NDPF.

 6 4.          MOTIONS

 7             a.      Pending Motions

 8             As of the date of this Joint Statement, there is one pending motion before the Court:

 9            Plaintiff’s Motion for Reconsideration. On November 21, 2019, Plaintiff filed a motion for

10             reconsideration (Dkt. No. 25) regarding the Order Denying Motion for Preliminary

11             Injunction (Dkt. No. 19) prior to the Court’s appointment of counsel. The Parties have met

12             and conferred on the subject matter of the motion, namely the immediacy of the alleged harm

13             to Mr. Kester. Plaintiff has agreed to withdraw his motion for reconsideration without

14             prejudice to his filing it again at a later date if Defendants would be willing to provide

15             Plaintiff with at least 30 days notice prior to Correctional Training Facility’s upcoming

16             conversion into a NDPF. The Parties are also exploring other alternative interim solutions

17             should Plaintiff’s current facility convert to a NDPF during the pendency of this action.

18             b.      Anticipated Motions

19            Plaintiff: To the extent necessary, Plaintiff intends on filing a motion for leave to renew his

20             application for a temporary restraining order if the Parties cannot find a temporary solution

21             for excluding Mr. Kester’s placement into a NDPF during the pendency of this action.

22            Defendants: Defendants intend to file a motion for summary judgment.

23         The Parties intend on filing a stipulation agreeing to provide Plaintiff with approximately 30

24 days notice prior to Correctional Training Facility’s upcoming conversion into a NDPF.
25 5.          AMENDMENT OF PLEADINGS

26             As part of the parties’ meet and confer, Plaintiff indicated it would be filing an Amended

27 Complaint by February 3, 2020. Defendants have not yet filed an Answer.
28 / / /

                                                         -4-                   Case No. 19-cv-4205-JST
                                                      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 6 of 14




 1 6.       EVIDENCE PRESERVATION

 2          The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

 3 Information (the “ESI Guidelines”), and hereby each confirm that they have designated an attorney
 4 member of their respective legal teams (the “ESI Designees”), to meet and confer regarding
 5 reasonable and proportionate steps to be taken to preserve evidence relevant to the issues reasonably
 6 evident in this action, as outlined by the Guidelines for the Discovery of Electronically Stored
 7 Information.
 8 7.       DISCLOSURES

 9          The Parties agree to serve Initial Disclosures after Plaintiff has filed his amended complaint

10 and propose extending the deadline to exchange Initial Disclosures until four weeks after the Case
11 Management Conference, on February 26, 2020.
12 8.       DISCOVERY

13          a.     Discovery Propounded to Date

14          No discovery requests have been propounded as of the date of this Joint Statement.

15          b.     Scope of Anticipated Discovery

16                 i.      Plaintiff’s Discovery

17          Plaintiff will seek documentary, testimonial, and expert discovery from Defendants and

18 certain third parties regarding, among other things: (1) the structure and organization of the CDCR
19 and/or CTF multidisciplinary team overseeing the transition of GP and SNY to NDPF; (2) the
20 practices and procedures utilized by Defendants in evaluating and implementing placement of SNY
21 or GP inmates in NDPFs, including which and how individual case factors are evaluated before
22 determining a GP or SNY inmate is suitable for placement at a NDPF; (3) statistical data from prior
23 conversions of Level I – Level IV facilities converted to NDPF sufficient to show the number of
24 violent incidents occurring between SNY and GP inmates; (4) incidents involving harm or violence
25 between GP and SNY inmates, including the August 14, 2019 riot on Facility C recreation yard at
26 CTF; (5) the policies and procedures which CDCR currently utilize in integrating SNY and GP
27 inmates into NDPFs; (6) the investigation of prior violent incidents resulting in harm or injury to
28 inmates as a result of integrating GP and SNY inmates including the effort to integrate the Fresno

                                                     -5-                    Case No. 19-cv-4205-JST
                                                   JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 7 of 14




 1 Bulldogs with other prison populations at CTF; (7) the policies and procedures which CDCR
 2 previously utilized in integrating SNY and GP inmates into NDPFs, and the reasons those policies
 3 or procedures were discontinued; (8) the incidents of GP or SNY inmates engaging in violent or
 4 threatening behavior toward other inmates in NDPF and the related disciplinary sanctions; (9) the
 5 policy rationale behind CDCR’s policy to disallow inmates to voluntarily transfer to more
 6 restrictive, higher security level non-NDPF facilities; (10) Defendants’ public statements and
 7 interviews regarding NDPFs; and (11) the inmate population Defendants intend on integrating Mr.
 8 Kester into, including that populations case factors, including sexual offender status and gang
 9 affiliations.
10                  ii.    Defendants’ Position

11          Defendants will seek documentary, testimonial, and expert discovery from Plaintiff and

12 certain third parties regarding Plaintiff’s assertions that he cannot program in a NDPF.
13          c.      Protective Order.

14          The Parties agree that a protective order is necessary to safeguard confidential and

15 competitively sensitive information of all Parties, and of non-parties from whom discovery is likely
16 to be sought. Counsel for Plaintiff plans to circulate a proposed protective order to counsel for
17 Defendants prior to the Case Management Conference.
18          d.      Proposed Limitations or Modifications to the Discovery Rules.

19          The Parties do not propose any modifications or limits to written discovery or depositions at

20 this time. The Parties agree that the limits on written discovery or depositions may be modified by
21 agreement of the Parties or by a showing of good cause to the Court.
22          e.      Document Subpoenas to Non-Parties.

23          Plaintiff proposes the following with respect to non-parties producing materials in response

24 to subpoenas for production of documents under Fed. R. Civ. P. 45. The issuing party shall request
25 that non-parties simultaneously produce materials to all Parties. If, notwithstanding such request,
26 the non-party does not produce the materials to all Parties, the issuing party shall provide a copy of
27 all materials to the other side within five (5) business days of its receipt of the materials produced
28 by the non-party. If the party serving a subpoena on a non-party under Fed. R. Civ. P. 45 agrees to

                                                     -6-                   Case No. 19-cv-4205-JST
                                                  JOINT CASE MANAGEMENT CONFERENCE STATEMENT
         Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 8 of 14




 1 modify or extend the time for the non-party to respond to such a subpoena, it shall provide a written
 2 explanation for the basis for such extension to the other Parties.
 3          f.      Service.

 4          The Parties hereby consent to service by electronic mail, and agree to serve any documents

 5 not filed via ECF, including pleadings, discovery requests, subpoenas for testimony or documents,
 6 expert disclosure, and delivery of all correspondence, whether under seal or otherwise, by email to
 7 all attorneys for the receiving party then appearing on the ECF docket, at the email addresses listed
 8 thereon. All pleadings, discovery requests and responses, subpoenas for testimony or documents
 9 and responses, and expert disclosure shall be served by email to all attorneys for all parties then
10 appearing on the ECF docket. In the event the volume of served materials is too large for email and
11 requires electronic data transfer by file transfer protocol or a similar technology, or overnight
12 delivery, the serving party will email the other side’s principal designee when the materials are sent
13 to provide notice that the materials are being served. For purposes of calculating discovery response
14 times under the Federal Rules of Civil Procedure, electronic delivery shall be treated the same as
15 hand delivery.
16          g.      Report on Planned Stipulated E-Discovery Order.

17          The Parties’ respective ESI Designees will meet to discuss a Stipulated Electronically-Stored

18 Information (ESI) Order, which the Parties will then propose to the Court.
19          h.      Proposed Discovery Plan

20          The Parties’ proposal regarding the timing of discovery is set forth in Exhibit A.

21          i.      Current Discovery Disputes

22          To date, the Parties have not served any discovery and there are no currently pending

23 discovery disputes.
24 9.       CLASS ACTIONS

25          This is not a class action.

26 10.      RELATED CASES

27          Pursuant to Civil L.R. 3-12, the Parties do not believe that there are related cases. However,

28 the Parties are aware of the following cases currently pending before another judge in the Northern

                                                     -7-                   Case No. 19-cv-4205-JST
                                                  JOINT CASE MANAGEMENT CONFERENCE STATEMENT
          Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 9 of 14




 1 District of California regarding Eighth Amendment failure to protect claims, albeit on behalf of
 2 General Population inmates.
 3
                      In Re CTF GP Prisoner Litigation, 5:19-cv-1974-LHK (Northern District)1
 4
              The Parties are also aware of the following cases, not venued in the Northern District:
 5
                      Montalvo v. Diaz, 3:19-cv-00363-CAB-JLB (Southern District)
 6
                      Mohemmed v. Diaz, et. al., 19CV00393 (Monterey County Superior Court)
 7
                      Joseph v. Diaz, et. al., 34-2019-00260159 (Sacramento County Superior Court)
 8
                      Johnston, Jeremiah v. Diaz, et. al., 19-cv-000616-ALJ-ALM (Southern District)
 9
10 11.        RELIEF

11            a.       Plaintiff’s Requested Relief

12            Plaintiff seeks equitable relief in the form of entry of judgment against Defendants declaring,

13 ordering and adjudging at least the following:
14                That Defendants violated the Eighth Amendment of the United States Constitution by

15                 showing deliberate indifference to a substantial risk of serious harm to Mr. Kester by

16                 attempting to house him at a NDPF;

17                That Defendants shall be enjoined from further violation of the Eighth Amendment of

18                 the United States Constitution;

19                That Defendants shall be enjoined from housing Mr. Kester at a NDPF for the rest of

20                 Mr. Kester’s time spent incarcerated;

21                That Defendants shall transfer Mr. Kester to the lowest level SNY facility for the

22                 remaining duration of Mr. Kester’s incarceration; and

23                That Defendants shall restore Mr. Kester’s single cell status.

24
25   1
         This action consolidated cases Cruz v. Diaz, Case No. 19-CV-1974-LHK (PR), Madrigal v.
26 Diaz, Case No. 19-CV-2130-LHK, and Villagrana v. Diaz, Case No. 19-CV-2272-LHK.
27
28

                                                        -8-                    Case No. 19-cv-4205-JST
                                                      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
       Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 10 of 14




 1          Finally, Plaintiff requests that the Court award it expenses, costs, and attorneys’ fees under

 2 applicable laws including 42 U.S.C. § 1988.
 3          b.       Defendants’ Requested Relief

 4          Defendants’ seek relief in the form of entry of judgment against Plaintiff declaring, ordering

 5 and adjudging at least the following:
 6
                    That Plaintiff take nothing by this action;
 7
                    That the Court enters judgment for Defendants;
 8
                    That Defendants are awarded costs of suit and attorney’s fees; and
 9
                    That Defendants are awarded such other relief as this Court deems proper.
10
11 12.      SETTLEMENT AND ADR

12          The Parties have just begun exploring settlement options since the appointment of Plaintiff’s

13 counsel.
14 13.      CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

15          The Parties do not consent to proceed before a Magistrate Judge.

16 14.      OTHER REFERENCES

17          The Parties do not believe this case is suitable for binding arbitration, a special master, or

18 the Judicial Panel on Multidistrict Litigation.
19 15.      NARROWING OF ISSUES

20          The Parties do not currently seek any bifurcation of issues.

21          Should it become apparent that issues before the Court in this action may be narrowed by

22 stipulation or motion, the Parties will consider how best to do so at that time, including with respect
23 to suggestions that may expedite the presentation of evidence at trial.
24 16.      EXPEDITED TRIAL PROCEDURE

25          The Parties believe this case is not suitable for handling under the Expedited Trial

26 Procedure of General Order No. 64.
27 17.      SCHEDULING

28          The Parties’ proposal regarding the case schedule is set forth in Exhibit A.

                                                       -9-                   Case No. 19-cv-4205-JST
                                                    JOINT CASE MANAGEMENT CONFERENCE STATEMENT
       Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 11 of 14




 1 18.      TRIAL

 2          The Parties believe a jury trial is appropriate in view of the nature of the equitable relief that

 3 is sought in the Complaint.
 4          At this point, the Parties estimate that 3 - 5 days are necessary for trial.

 5 19.      DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 6          Pursuant to Civil L.R. 3-15, Plaintiff filed its Certificate of Interested Entities or Persons on

 7 January 21, 2020 which states Plaintiff has no disclosure to make pursuant to L.R. 3-15(a)(1). Civil
 8 L.R. 3-15 does not apply to governmental entities or agencies.
 9 20.      PROFESSIONAL CONDUCT

10          All attorneys of record have reviewed the Guidelines for Professional Conduct for the

11 Northern District of California.
12 / / /
13 / / /
14 / / /
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -10-                  Case No. 19-cv-4205-JST
                                                   JOINT CASE MANAGEMENT CONFERENCE STATEMENT
      Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 12 of 14




 1 21.    SUCH OTHER MATTERS AS MAY FACILITATE THE JUST, SPEEDY, AND

 2        INEXPENSIVE DISPOSITION OF THIS MATTER

 3        The Parties have not identified any other issues to address with the Court at this time.

 4
 5   Dated: January 21, 2020                     Respectfully submitted,
 6
                                                 MINTZ LEVIN COHN FERRIS
 7                                               GLOVSKY AND POPEO PC
 8
 9                                               By:      /s/ Adrian Kwan
                                                         Stephen J. Akerley
10                                                       Adrian Kwan
11
                                                         Attorneys for Plaintiff
12                                                       Chad Robert Kester
13   Dated: January 21, 2020                     CALIFORNIA ATTORNEY GENERALS
14                                               OFFICE

15
                                                 By:      /s/ Preeti Kaur Bajwa
16                                                       Preeti Kaur Bajwa
                                                         Damon Grant McClain
17
18                                                       Attorneys for Defendants Diaz,
19                                                       Allison, and Foss

20
21
22
23
24
25
26
27
28

                                                  -11-                   Case No. 19-cv-4205-JST
                                                JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 13 of 14




 1                                         Exhibit A
 2                      Parties’ Proposed Discovery Plan and Schedule
 3
 4    Event                                                   Plaintiff’s Position
 5
      Complaint Filed                                         July 22, 2019
 6
      CMC                                                     January 28, 2020
 7
      Amended Complaint                                       February 3, 2020
 8
      Initial Disclosures                                     February 26, 2020
 9
      Close of Fact Discovery                                 May 28, 2020
10
11    Opening Expert Reports                                  July 2, 2020

12    Rebuttal Expert Reports                                 August 14, 2020

13    Close of Expert Discovery                               September 11, 2020
14    Last Day to File Daubert Motions // Parties’ Opening
                                                              October 16, 2020
      Summary Judgment Motion
15
16    Oppositions to Daubert Motions Due // Parties’
                                                              November 25, 2020
      Opposition Summary Judgment Motion
17
      Replies to Daubert Motions Due // Parties’ Reply
18                                                            December 18, 2020
      Summary Judgment Motion
19    Hearing on Summary Judgment and Daubert Motions         February 16, 2021
20    Pretrial Disclosures                                    TBD
21
      Pretrial Conference                                     TBD
22
                                                              TBD (approximately three
23    Trial                                                   weeks after pretrial
                                                              conference)
24
25
26
27
28

                                               -12-                  Case No. 19-cv-4205-JST
                                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
      Case 4:19-cv-04205-JST Document 31 Filed 01/21/20 Page 14 of 14




 1                                 FILER’S ATTESTATION
 2         Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I, Adrian Kwan, attest that
 3 concurrence in the filing of this document has been obtained from each of the other
 4 signatories. I declare under penalty under the laws of the United States of America that the
 5 foregoing is true and correct. Executed this 21st day of January 2020, at San Francisco,
 6 California.
 7                                                            /s/ Adrian Kwan
                                                             Adrian Kwan
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -13-                   Case No. 19-cv-4205-JST
                                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
